Order entered January 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00863-CR

                          LAWRENCE FRANK CROUSE, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Collin County, Texas
                            Trial Court Cause No. 002-87861-2011

                                            ORDER
         The Court GRANTS appellant’s January 17, 2013 motion for leave to late file

appellant’s brief.

         We ORDER the Clerk of the Court to file appellant’s brief tendered as of the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE